212 F.2d 794
James BAUGH and Mrs. William Edward Baugh, Appellants,v.Richard TAULBEE, By Ella Jean Taulbee, Mother as NextFriend, Appellee.
No. 11946.
United States Court of Appeals,Sixth Circuit.
April 17, 1954.

Appeal from the United States District Court for the Eastern District of Kentucky, London Division.  Ford, Judge.
Fritz Krueger, Somerset, Ky., for appellants.
Calvert C. Little, London, Ky., for appellee.
Before SIMONS, Chief Judge, and STARR and GOURLEY, District Judges.
PER CURIAM.


1
Upon this appeal from a jury verdict and judgment thereon assessing damages against the appellants for injuries received by the appellee in an automobile collision caused by the negligence of James Baugh, the court has given careful consideration to the portions of the record here presented, the briefs and oral arguments of the parties.


2
The principal contention of the appellants is that the court withdrew from the jury the issue of negligence, on the ground that uncontradicted facts disclosed that the appellants were guilty of negligence as a matter of law, and submitted the cause to the jury upon the question of damages alone.  Our study of the record brings us to the view that there was no error in this instruction to the jury.  We also find no prejudicial error in other respects that were saved for review by timely objection or obvious on the face of the record.  Wherefore, the judgment below is


3
Affirmed.